      Case 4:20-cv-01169-DPM Document 12 Filed 11/17/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

STOWELL INVESTMENTS, INC.                                    PLAINTIFF

v.                      No. 4:20-cv-1169-DPM

MARTHA W. BRODAY and KIMBERLY
A. HOLMES, Trustee of the Martha W.
Broday Irrevocable Trust                                 DEFENDANTS

                             JUDGMENT
     Stowell Investments' claims are dismissed without prejudice for
want of subject matter jurisdiction.




                                  D .P. Marshall Jr.
                                  United States District Judge
